Name: Commission Regulation (EC) No 1085/2002 of 21 June 2002 determining the quantity of certain products in the milk and milk products sector available for the second half of 2002 under quotas opened by the Community on the basis of an import licence alone
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  trade;  EU finance
 Date Published: nan

 Avis juridique important|32002R1085Commission Regulation (EC) No 1085/2002 of 21 June 2002 determining the quantity of certain products in the milk and milk products sector available for the second half of 2002 under quotas opened by the Community on the basis of an import licence alone Official Journal L 164 , 22/06/2002 P. 0026 - 0027Commission Regulation (EC) No 1085/2002of 21 June 2002determining the quantity of certain products in the milk and milk products sector available for the second half of 2002 under quotas opened by the Community on the basis of an import licence aloneTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2),Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3), as last amended by Regulation (EC) No 886/2002(4), and in particular Article 16(2) thereof,Whereas:When import licences were allocated for the first half of 2002 for certain quotas referred to in Regulation (EC) No 2535/2001, applications for licences covered quantities less than those available for the products concerned. As a result, the quantity available for each quota for the period 1 July to 31 December 2002 should be fixed, taking account of the unallocated quantities resulting from Commission Regulation (EC) No 171/2002 of 30 January 2002 determining the extent to which the applications for import licences submitted in January 2002 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted(5) and Commission Regulation (EC) No 550/2002 of 27 March 2002 determining the extent to which the applications for import licences submitted in March 2002 for cheese originating in South Africa under a tariff quota opened by Regulation (EC) No 2535/2001 can be accepted(6),HAS ADOPTED THIS REGULATION:Article 1The quantities available for the period 1 July to 31 December 2002 for the second half of the year of importation of certain quotas referred to in Regulation (EC) No 2535/2001 shall be as set out in the Annex.Article 2This Regulation shall enter into force on 22 June 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 3.2.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 139, 29.5.2002, p. 30.(5) OJ L 30, 31.1.2002, p. 26.(6) OJ L 84, 28.3.2002, p. 15.ANNEXQUANTITIES AVAILABLE FOR THE PERIOD 1 JULY TO 31 DECEMBER 2002>TABLE>